          Case 1:18-md-02865-LAK Document 435
                                          434 Filed 08/06/20
                                                    08/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                  MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                    18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: 19-cv-01869, 19-cv-
 01868, 19-cv-01800, 19-cv-01810, 19-cv-01813,
 19-cv-01870, 19-cv-01792, 19-cv-01808, 19-cv-
 01815, 19-cv-01922, 19-cv-01928, 19-cv-01803,
 19-cv-01929, 19-cv-01931, 19-cv-01783, 19-cv-
 01798, 19-cv-01788, 19-cv-01818, 19-cv-01812,
 19-cv-01791, 19-cv-01801.



     STIPULATION AND [PROPOSED] ORDER DISMISSING COUNTERCLAIMS

         Plaintiff-Counterclaim-Defendant Skatteforvaltningen (“SKAT”) and Defendant-

Counterclaim-Plaintiffs Cavus Systems LLC Roth 401(k) Plan, Hadron Industries LLC Roth

401(k) Plan, Crucible Ventures LLC Roth 401(k) Plan, Pinax Holdings LLC Roth 401(k) Plan,

Sternway Logistics LLC Roth 401(k) Plan, Eclouge Industry LLC Roth 401(k) Plan, First Ascent

Worldwide LLC Roth 401(k) Plan, PAB Facilities Global LLC Roth 401(k) Plan, Trailing Edge

Productions LLC Roth 401(k) Plan, Cedar Hill Capital Investments LLC Roth 401(k) Plan,

Fulcrum Productions LLC Roth 401(k) Plan, Limelight Global Productions LLC Roth 401(k)

Plan, Keystone Technologies LLC Roth 401(k) Plan, Tumba Systems LLC Roth 401(k) Plan,

Bareroot Capital Investments LLC Roth 401(k) Plan, Cantata Industries LLC Roth 401(k) Plan,

Dicot Technologies LLC Roth 401(k) Plan, True Wind Investments LLC Roth 401(k) Plan,

Roadcraft Technologies LLC Roth 401(k) Plan, Fairlie Investments LLC Roth 401(k) Plan and

Monomer Industries LLC Roth 401(k) Plan (collectively, the “Counterclaim-Plaintiffs”), by and

through their undersigned attorneys, hereby stipulate and agree as follows:
          Case 1:18-md-02865-LAK Document 435
                                          434 Filed 08/06/20
                                                    08/05/20 Page 2 of 4




         WHEREAS, on January 23, 2020, the Court issued its Memorandum Opinion (the “Utah

Plans Opinion,” No. 18-md-2865 (LAK), ECF No. 261) granting SKAT’s motion to dismiss the

counterclaims the Utah Plans (as defined in the Utah Plans Opinion) asserted against SKAT

under Utah law for unjust enrichment and promissory estoppel.

         WHEREAS, on January 23, 2020, the Court issued its Memorandum Opinion (the

“Goldstein Opinion,” No. 18-md-2865 (LAK), ECF No. 262) granting SKAT’s motion to

dismiss the counterclaims Goldstein (as defined in the Goldstein Opinion) asserted against

SKAT, including, inter alia, under New York law for promissory estoppel.

         WHEREAS, on February 3, 2020, the Counterclaim-Plaintiffs each filed responsive

pleadings to SKAT’s complaints, in which they asserted materially identical counterclaims

against SKAT under New York law for unjust enrichment and promissory estoppel.1

         WHEREAS, on February 24, 2020, the Court so ordered SKAT’s and Counterclaim-

Plaintiffs’ stipulation (the “Dismissal Order,” No. 18-md-2865 (LAK), ECF No. 271) dismissing

the counterclaims for the reasons set forth in the Utah Plans and Goldstein Opinions, without

prejudice to the Counterclaim-Plaintiffs’ right to appeal.

         WHEREAS, on June 29 and July 3, 2020, the Counterclaim-Plaintiffs’ filed responsive

pleadings to SKAT’s amended complaints, in which each pleaded again the same counterclaims

against SKAT as in their February 3, 2020 pleadings.2




1.   See First Letter to Judge Lewis A. Kaplan from Michelle Rice re: Filing of Answers and Counterclaims, No. 18-
     md-02685, ECF Nos. 264, 264-1-2, 264-4-5, 264-8-11, 264-13-18, 264-20-22 & 264-24-25; Letter to Judge
     Lewis A. Kaplan from Michael G. Bongiorno re: Filing of Answers, No. 18-md-02685, ECF Nos. 266 & 266-4-
     5.

2.   See Letter to Judge Lewis A. Kaplan from Michelle Rice re: Answers Filed in Related Actions, No. 18-md-
     02685, ECF Nos. 399, 399-1-2, 399-4-5, 399-8-12, 399-13, 399-15-18, 399-20-22 & 399-24-25; Letter to Judge
     Lewis A. Kaplan from Michael G. Bongiorno re: Answers filed in the MDL, No. 18-md-02685, ECF Nos. 380
     & 380-4-5.


                                                        2
        Case 1:18-md-02865-LAK Document 435
                                        434 Filed 08/06/20
                                                  08/05/20 Page 3 of 4




       WHEREAS, SKAT otherwise intends to move the Court for an order dismissing the

counterclaims pleaded by Counterclaim-Plaintiffs in their June 29 and July 3, 2020 pleadings on

the grounds that such claims are barred by the Dismissal Order and on the bases of the Utah

Plans Opinion and Goldstein Opinion.

       NOW THEREFORE, the parties hereby stipulate and agree as follows:

       1.      The Court’s Dismissal Order applies to the counterclaims the Counterclaim-

Plaintiffs repleaded in their June 29 and July 3, 2020 pleadings.

       2.      For the reasons set forth in the Dismissal Order, the Counterclaim-Plaintiffs’

counterclaims should be, and by this Order are hereby, dismissed without prejudice to

Counterclaim-Plaintiffs’ rights to appeal.

       3.      SKAT shall not be required to file an answer to the Counterclaim-Plaintiffs’

counterclaims or otherwise move to dismiss the counterclaims pursuant to Federal Rule of Civil

Procedure 12(b).

Dated: New York, New York
       August 5, 2020



 By: /s/ Michelle A. Rice                      By: /s/ Marc A. Weinstein
    (e-signed with consent)                       Marc A. Weinstein
    Michelle A. Rice                           HUGHES HUBBARD & REED LLP
 KAPLAN RICE LLP                               One Battery Park Plaza
  142 West 57th Street, Suite 4A               New York, New York 10004-1482
  New York, NY 10019                           Telephone: (212) 837-6000
  Telephone: (212) 235-0300                    Fax: (212) 422-4726
  Fax: (212) 235-0301                          marc.weinstein@hugheshubbard.com
  mrice@kaplanrice.com
 Counsel for Defendants-Counterclaim-          Counsel for Plaintiff-Counterclaim-Defendant
 Plaintiffs Crucible Ventures LLC Roth         Skatteforvaltningen (Customs and Tax
 401(k) Plan, Pinax Holdings LLC Roth          Administration of the Kingdom of Denmark)
 401(k) Plan, Sternway Logistics LLC Roth
 401(k) Plan, Eclouge Industry LLC Roth
 401(k) Plan, First Ascent Worldwide LLC


                                                 3
       Case 1:18-md-02865-LAK Document 435
                                       434 Filed 08/06/20
                                                 08/05/20 Page 4 of 4




Roth 401(k) Plan, PAB Facilities Global
LLC Roth 401(k) Plan, Trailing Edge
Productions LLC Roth 401(k) Plan, Cedar
Hill Capital Investments LLC Roth 401(k)
Plan, Fulcrum Productions LLC Roth
401(k) Plan, Limelight Global
Productions LLC Roth 401(k) Plan,
Keystone Technologies LLC Roth 401(k)
Plan, Tumba Systems LLC Roth 401(k)
Plan, Bareroot Capital Investments LLC
Roth 401(k) Plan, Cantata Industries LLC
Roth 401(k) Plan, Dicot Technologies
LLC Roth 401(k) Plan, True Wind
Investments LLC Roth 401(k) Plan,
Roadcraft Technologies LLC Roth 401(k)
Plan, Fairlie Investments LLC Roth
401(k) Plan, and Monomer Industries
LLC Roth 401(k) Plan


By: /s/ Alan E. Schoenfeld
   (e-signed with consent)
   Alan E. Schoenfeld
WILMER CUTLER PICKERING HALE
AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Telephone: (212) 230-8800
alan.schoenfeld@wilmerhale.com

Counsel for Defendants-Counterclaim-
Plaintiffs Cavus Systems LLC Roth 401(k)
Plan, and Hadron Industries LLC Roth
401(k) Plan


SO ORDERED:

        /s/ Lewis A. Kaplan
       Hon. Lewis A. Kaplan
    United States District Judge

       August 6, 2020



                                           4
